DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application No. 2 955 126 to Sharmi and U.S. 3,117,711 to Camerini.
Regarding claim 15, Sharmi discloses a ventilatable bag comprising a wall material consisting of an inner plastic film layer (inner sheet 46), permeable to gas and impermeable to a fill material (paragraph [0030]), and of an outermost plastic film layer (outer sheet 48) impermeable to gas and exposed to an environment of the ventilatable bag (Figs. 15-18); a first closure side and a second closure side, wherein the first closure side is formed by closing the 
Forming a part of the first closure side and part of the second closure side with outer lateral flaps in the Sharmi bag, as in Camerini and discussed above, meets the recitation “wherein the at least one venting channel is embodied in an outer lateral flap forming a part of the first closure side or of the second closure side.”
Regarding claim 16, forming a part of the first closure side and part of the second closure side with outer lateral flaps in the Sharmi bag, as in Camerini and discussed above, meets the recitation “wherein the first closure side and/or the second closure side is embodied by folding the wall material.”
Regarding claim 17, forming a part of the first closure side and part of the second closure side with outer lateral flaps in the Sharmi bag, as in Camerini and discussed above, meets the recitation “wherein the first closure side and/or the second closure side is a cross bottom.”

Regarding claim 19, forming a part of the first closure side and part of the second closure side with outer lateral flaps in the Sharmi bag, as in Camerini and discussed above, meets the recitation “wherein the outer lateral flap comprises the wall material rim section and the wall material rim section adjoins the environment.”
Regarding claim 20, forming a part of the first closure side and part of the second closure side with outer lateral flaps in the Sharmi bag, as in Camerini and discussed above, meets the recitation “wherein a central longitudinal axis of the at least one venting channel extends substantially parallel to a narrow edge of the first closure side or the second closure side.”
Regarding claim 22, Sharmi discloses the inner plastic film layer and the outermost plastic film layer are formed of the same material (paragraphs [0072]-[0073]).
Regarding claim 23, Sharmi discloses the inner plastic film layer and the outermost plastic film layer are formed primarily of a polyolefin (paragraphs [0072]-[0073]).
Regarding claim 24, Sharmi discloses the polyolefin of the inner plastic film layer and the outermost plastic film layer is polyethylene (paragraphs [0072]-[0073]).
Regarding claim 25, Sharmi discloses the part of the inner plastic film layer delimiting the bag interior of the ventilatable valve bag comprises venting openings (paragraph [0038]).
Regarding claims 26 and 28, Sharmi discloses the inner bag and/or the outer bag can be made from a rough (not smooth) material to prevent the clinging of the inner and outer sides of venting tube (52) and improve airflow through venting tube (paragraphs [0068]-[0069]), which meets the recitation “further comprising spacer elements that define the intermediate space by 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application No. 2 955 126 to Sharmi and U.S. 3,117,711 to Camerini as applied to claim 15 above, and further in view of European Document No. 2 186 742 to Kösters.
Sharmi and Camerini disclose the claimed invention, as discussed above, except for spacer elements that space apart the outer layers and the part of the inner layer delimiting a bag interior of the ventilatable valve bag.  Kösters teaches that it is known in the art to provide spacer elements (raised areas 11 about ventilation openings 9) that space apart outer layers and part of an inner layer delimiting a bag interior of analogous bag (paragraph [0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide raised areas about the ventilation openings in the Sharmi bag, as in Kosters, in order to define the intermediate space by spacing apart the outer layer and the part of the inner layer delimiting the bag interior.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application No. 2 955 126 to Sharmi and U.S. 3,117,711 to Camerini as applied to claim 15 above, and further in view of WIPO Document No. 97/46460 to Sievers et al.
Regarding claim 29, Sharmi and Camerini disclose the claimed invention, as discussed above, except for a cover sheet arranged on the first closure side or the second closure side, wherein the cover sheet covers the wall material rim section and forms partially the at least one venting channel.  Sievers et al. teaches that it is known in the art to arrange a cover sheet on a first closure side, wherein the cover sheet covers the wall material rim section and forms partially the venting channel of an analogous bag (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
Regarding claim 30, Sievers et al. teaches the cover sheet further comprises a cover element arranged between the first closure side and the cover sheet, wherein the cover element extends from the wall material rim section to a rim of the cover sheet in an analogous bag (Fig. 3).  Therefore, arranging a cover sheet on the first closure side, wherein the cover sheet covers the wall material rim section and forms partially the venting channel of the modified Sharmi bag, as in Sievers et al., as discussed above, meets the recitation “further comprising a cover element arranged between the first closure side or the second closure side and the cover sheet, wherein the cover element extends from the wall material rim section to a rim of the cover sheet.”

Response to Arguments
Applicant’s arguments with respect to claims 15-20 and 22-30 have been considered but are moot because of the new ground of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734